Voto particular disidente emitido por el
Juez Asociado Se-ñor Martínez Torres,
al cual se unió el Juez Asociado Señor Feliberti Cintrón,
Hoy reinstalamos a un abogado aunque tiene una queja pendiente que se negó a contestar. Debido a que el Tribunal opta por tolerar esa grave falta de respeto en vez de vindicar nuestra autoridad para regular la profesión jurí-dica en Puerto Rico, me veo obligado a disentir.
I—1
El Sr. Roberto J. J. Buono Colón fue admitido al ejercicio de la abogacía el 19 de agosto de 2003 y a la práctica de la notaría el 22 de septiembre de ese mismo año. El 28 de noviembre de 2012 fue suspendido inmediata e indefinida-mente del ejercicio de la abogacía y la notaría por infringí-reí Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, al desatender las órdenes y los requerimientos de este Tribunal como parte de un procedimiento disciplinario ins-tado en su contra. In re Buono Colón, 187 DPR 379 (2012). En particular, el señor Buono Colón no contestó una queja que se presentó en su contra por alegada mala práctica profesional, a pesar de que le requerimos varias veces que lo hiciera. Según reconocimos en aquel momento, el señor Buono Colón, con “[s]u actitud[,] denot[ó] un menosprecio por lo que representa el título de abogado y el certificado que le entregó este Tribunal para ejercer la abogacía”. íd., págs. 383-384. Finalmente, en aquella ocasión determina-mos que la queja se archivaría hasta que el letrado solici-tara su reinstalación. íd., pág. 384.
Luego de transcurridos varios años, el señor Buono Co-lón solicitó su reinstalación a la práctica de la abogacía y la notaría. Tras algunos trámites procesales, también solicitó que, una vez lo reinstaláramos, decretáramos su baja *636voluntaria. Sin embargo, en ninguno de sus escritos con-testó la queja que se presentó en su contra, conducta que precisamente motivó que este Tribunal lo suspendiera in-definidamente en 2012.
A pesar de lo anterior, una mayoría decide reinstalar al señor Buono Colón a la práctica de la abogacía y la notaría. En vista del historial de desobediencia e incumplimiento ético que motivó la suspensión del señor Buono Colón, me parece que antes de reinstalarlo deberíamos ordenarle que comparezca, conteste la queja pendiente que pesa en su contra y se someta al procedimiento disciplinario correspondiente. Solo después de concluido ese proceso es que estaríamos en una posición responsable para conside-rar su solicitud de reinstalación. Ese es el trato que le da-ríamos a una persona que solicite por primera vez que lo admitamos y cuya reputación se ha cuestionado. No veo por qué tratar más lenientemente a quien ya faltó a la ética de la profesión y solicita que se le reinstale.
H-4 !—i
Nuestra facultad inherente para reglamentar la admi-sión y remoción de la profesión legal y notarial conlleva la enorme carga de velar que quien pretenda ejercer estas profesiones esté capacitado y apto para cumplir fiel y ca-balmente con los deberes que acarrean. In re Manzano Velázquez, 177 DPR 581, 590 (2009). Más aún, dentro de dicho poder se encuentra el deber ineludible de mantener un orden jurídico íntegro y eficaz que goce de la completa con-fianza y apoyo de la ciudadanía.
En este sentido, los abogados suspendidos indefinida-mente del ejercicio de la abogacía, como el señor Buono Colón, se encuentran en la misma posición que los aspi-rantes que aprobaron el examen de reválida general y que se aprestan a juramentar. Consecuentemente, para que proceda su admisión, o reinstalación, según sea el caso, ambos tienen que gozar de buena reputación y no debe quedar duda de que son aptos para cumplir intachable-*637mente con las normas éticas que rigen la profesión legal. En el caso de los aspirantes, contamos con la Comisión de Reputación para que lleve a cabo un escrutinio a esos fines, mientras que en el caso de abogados suspendidos indefinidamente, nos toca a nosotros llevar a cabo ese análisis delicado. Para ello, podemos contar con la asis-tencia de la Oficina de la Procuradora General, de Comi-sionados Especiales, de la Oficina de Inspección de Nota-rías, del Programa de Educación Jurídica Continua y hasta de la Comisión de Reputación.
Cuando no efectuamos esa labor adecuada y oportuna-mente y, en cambio, concedemos solicitudes de reinstala-ción en casos como este, las consecuencias son sumamente peligrosas. Ese proceder permite que un abogado que ha cometido faltas graves escoja como estrategia no contestar una queja, mientras espera hasta que desaparezcan los testigos en su contra, o peor aún, hasta que pueda comprar su silencio. De esa forma, podría valerse de artimañas para lograr su reinstalación sin que podamos pasar juicio sobre la conducta que dio lugar a la queja. Eso puede provocar que, en ocasiones, lo que debió ser una suspensión larga —quizás permanente— por una violación grave del Código de Etica Profesional, se convierta en una suspensión más corta por no contestar las órdenes de este Tribunal. Aunque este no sea uno de esos casos, esa puerta debe cerrarse herméticamente.
Es por esto que he procurado constantemente que cuando un abogado suspendido de forma indefinida por no atender nuestras órdenes solicite la reinstalación, se le imponga como condición que conteste toda queja que pese en su contra y se someta al proceso investigativo, de modo que su solicitud de reinstalación se considere una vez se diluciden de forma final las quejas. De lo contrario, puede que read-mitamos a un abogado para tener que suspenderlo otra vez al poco tiempo. El efecto nefasto que eso tiene sobre los clientes que contrataron los servicios del letrado durante ese intervalo es inconmensurable.
*638En lugar de perpetuar esa futilidad, debemos reconocer que el abogado que enfrenta esa situación se colocó a sí mismo en esa posición y que cuando este toca nuestras puer-tas para solicitar su reinstalación tiene que someterse a las condiciones que aseguren que el interés público no se perju-dicará si concedemos la petición. Si el abogado se niega a cumplir con nuestras condiciones, su solicitud debe ser denegada. De esta forma nos aseguramos de que la reinsta-lación de un abogado que fue suspendido indefinidamente responde al interés público y no al mero transcurso del tiempo.
Hoy, en cambio, readmitimos a un abogado y en la misma Resolución le apercibimos que si no contesta una queja podríamos suspenderlo de nuevo. ¿Para qué readmi-tirlo, entonces, en esta etapa?
Lamentablemente, resoluciones como las que hoy se aprueban no hacen otra cosa más que promover la insolen-cia entre los miembros de la profesión legal. Cada vez que emitimos una orden que caracterizamos como “final e im-prorrogable” y, posteriormente, otorgamos múltiples prórro-gas injustificadas, o peor aún, conferimos términos adiciona-les porque los letrados no comparecen, estamos erosionando nuestra autoridad y premiando la irresponsabilidad.
Hoy reinstalamos a un abogado a pesar de la incerti-dumbre sobre la rectitud de su conducta y sin descartar que haya que suspenderlo de nuevo por una conducta que no se ha dilucidado por la indolencia del propio abogado. Así no protegemos el interés público. Un “time out” como castigo a un niño tiene más fuerza que lo que hacemos hoy.
í—i I—i H-t
En fin, al tomar en consideración todo lo anterior, con-sidero que mientras el señor Buono Colón tenga la Queja AB-2011-111 pendiente de adjudicación y este soslaye su obligación de contestarla, no estamos en posición de consi-*639derar favorablemente su solicitud de reinstalación. Por esa razón, disiento del proceder del Tribunal.